Case 2:12-cv-00101-MOB-MKM ECF No. 570 filed 11/07/18                     PageID.16826       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  IN RE AUTOMOTIVE PARTS ANTITRUST
                                                            CASE NO. 12-MD-02311
  LITIGATION
                                                            HON. MARIANNE O. BATTANI

  In Re: WIRE HARNESS CASES

  THIS RELATES TO:
  ALL DIRECT PURCHASER ACTIONS                              2:12-cv-00101-MOB-MKM


                                 ORDER AUTHORIZING
                        DISTRIBUTION OF THE SETTLEMENT FUND

           AND NOW, this 7th day of November, 2018, upon consideration of the Direct Purchaser

  Plaintiffs’ Motion for an Order Authorizing Distribution of the Settlement Fund, the Brief in

  Support thereof, and the entire record in this matter, it is hereby ORDERED as follows:

           1.    Approval is hereby given for the 142 claims (including 21 claims submitted after

  September 15, 2017), with Allowed Purchases in the aggregate amount of $42,434,573,561.18,

  to participate in the distribution of the Settlement Fund, as set forth in the Brief in Support of

  Direct Purchaser Plaintiffs’ Motion for an Order Authorizing Distribution of the Settlement Fund

  (hereinafter “the Brief”), and as set forth in the Declaration of David Garcia regarding claims

  administration (“Garcia Declaration”).

           2.    Any claims submitted after July 23, 2018, are hereby rejected as untimely and are

  barred from participating in any distribution of the Settlement Fund.

           3.    The 828 claims with Disallowed Purchases in the total amount of

  $18,123,008,334.64 are hereby barred from participation in the distribution of the Settlement

  Fund to the extent of such disallowed purchases, as set forth in the Garcia Declaration.



  {00189344 }
Case 2:12-cv-00101-MOB-MKM ECF No. 570 filed 11/07/18                   PageID.16827     Page 2 of 2



           4.      Settlement Class Counsel are hereby authorized to retain a reserve of

  $2,000,000.00 from the Settlement Fund for payment of taxes due on interest earned by the

  Settlement Fund and tax return preparation costs; payments as a result of any unforeseen issues

  involving previously submitted claims; possible payment of additional late claims; payments for

  additional services and costs related to settlement and claims administration and bank fees and

  costs; and payments for any unforeseen contingencies relating to the litigation.

           5.      Payments to Epiq Class Action & Claims Solutions totaling $599,456.05 for

  settlement and claims administration services and costs through August 31, 2018, are hereby

  approved.

           6.      Distribution of the balance of the Settlement Fund referenced in paragraph 7 of

  the Brief is authorized to the 142 claimants whose claims were approved in paragraph 1 above,

  pro rata to the extent of their Allowed Purchases.

           7.      The distributions authorized and approved herein shall be made as soon as can be

  reasonably accomplished.

                8. The actions of Settlement Class Counsel and Epiq Class Action & Claims

  Solutions in connection with the administration of the Settlement and the Settlement Fund are

  approved.


  IT IS SO ORDERED.



  Date: November 7, 2018                               s/Marianne O. Battani
                                                       MARIANNE O. BATTANI
                                                       United States District Judge




  {00189344 }
